Citation Nr: 1402982	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to October 1991.  The appellant is her surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A review of the Virtual VA paperless claims processing system includes an appellate brief.  Other documents on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay, but further development is necessary prior to final adjudication on the appellant's claim.

The Veteran died in March 2007.  The death certificate listed the immediate cause of death as pulmonary embolism, with blunt force trauma to the leg and foot and an auto accident listed as conditions leading to the immediate cause of death.  At the time of the Veteran's death, service connection was in effect for subtalor coalition with subsequent osteoarthritis of the right ankle.  The appellant argues the blunt force trauma to the Veteran's right leg and foot re-injured the Veteran's service-connected right ankle disability, where the fatal pulmonary embolism originated.  See June 2010 substantive appeal.
The Veteran's service treatment records show that in June 1989 she had a brief loss of consciousness.  A few days later anemia was diagnosed.  In his April 2010 opinion, the VA examiner opined there was no indication the Veteran's service-connected talocalcaneal coalition contributed to her death, as it is not associated with any of the risk factors associated with thromboembolic disease.  However, the VA examiner did not address whether the Veteran's service connected disability could have aggravated her terminal embolism or opine as to whether the Veteran's cause of death may have been otherwise related to her military service, to include the June 1989 anemia diagnosis.  On remand, the RO/AMC should obtain an addendum opinion from the April 2010 examiner.

In a March 2011 letter to his congressional representative, the appellant indicated the Veteran had extensive treatment at the Marion VA Medical Center.  No VA treatment records are associated with the claims file.  On remand, the RO/AMC should obtain the Veteran's VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the appellant's claim, to include the Veteran's VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the April 2010 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the pulmonary embolism which caused the Veteran's death.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiries:  

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's terminal pulmonary embolism was aggravated by the Veteran's service-connected right ankle disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the examiner determines that the Veteran's cause of death was aggravated (i.e., permanently worsened) by the right ankle disability, the examiner, if possible, should identify the percentage of disability which was attributable to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death (to include her pulmonary embolism) is related to the Veteran's military service, to include her June 1989 anemia diagnosis?  

The complete rationale for all opinions should be set forth.  

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the appellant and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


